


Exhibit 10.1
Performance Unit Award Agreement
Under the W. R. Berkley Corporation 2014 Long-Term Incentive Plan
THIS AGREEMENT, effective January 1, 2014, represents an Award of Performance
Units by W. R. Berkley Corporation (the “Company”), to the Participant named
below, pursuant to the provisions of the W. R. Berkley Corporation 2014
Long-Term Incentive Plan (the “Plan”). The value of the Performance Units will
be determined based on the increase in the Company’s Book Value Per Share during
the Performance Cycle, as determined below.
The Plan provides a complete description of the terms and conditions governing
the Performance Units. If there is any inconsistency between the terms of this
Agreement and the terms of the Plan, the Plan’s terms shall completely supersede
and replace the conflicting terms of this Agreement. All capitalized terms shall
have the meanings ascribed to them in the Plan, unless specifically set forth
otherwise herein. The parties hereto agree as follows:
1.    General Grant Information. The individual named below has been selected to
be a Participant in the Plan and receive a grant of Performance Units, as
specified below:
(a) Participant:
(b) Number of Performance Units Granted:
(c) Initial Value of Performance Units: $0.00
(d) Date of Grant: January 1, 2014
(e) Performance Measure: Increase in Book Value Per Share.
2.    Performance Period. The Performance Period commences on January 1, 2014,
and ends on December 31, 2018.
3.    Performance Measure. The Performance Measure, as specified above, is
expressed in terms of the Company’s Increase in Book Value Per Share.
4.    Value of a Performance Unit. Each Performance Unit shall have a value
determined by adding together the Increase in Book Value Per Share for each
fiscal year of the Performance Period and multiplying the resulting sum by three
and fifteen hundredths (3.15); provided, however, that if the Increase in Book
Value Per Share for a particular fiscal year is not a positive number, there
will be no Increase in Book Value Per Share for that year, and thereafter there
will only be an Increase in Book Value Per Share that will be used to increase
the value of a Performance Unit to the extent that any subsequent Ending Book
Value Per Share after the year in which the Increase in Book Value Per Share was
not positive exceeds the last Ending Book Value Per Share that resulted in an
increase to the Performance Unit value. The maximum value of a Performance Unit
shall be one hundred dollars ($100.00).

1    

--------------------------------------------------------------------------------




5.    Eligibility for Earned Performance Units. The Participant shall only be
eligible for payment of earned Performance Units. Performance Units will be
earned only if the Participant’s employment with the Company:
(a)    Continues through the earlier of (x) the end of the Performance Period
and (y) the Participant’s death; or
(b)    Is terminated, prior to the earlier of the end of the Performance Period
and the Participant’s death, as a result of Disability or Retirement, by the
Company or a Subsidiary or Affiliate, as applicable, for any reason other than
Cause or, following a Change in Control, by the Participant for Good Reason.
Notwithstanding anything herein to the to the contrary, the Performance Units
shall not be earned and shall not become payable unless and until the
Participant has complied with the Competitive Action restriction set forth in
Section 6(d) below on or prior to the Settlement Date.
6.    Payout of Performance Units. (a) Except as set forth in Section 6(b) or 9
below, the aggregate positive value, if any, of the earned Performance Units,
based on the value of the earned Performance Units on the last day of the
Performance Period as determined in accordance with this Agreement and subject
to the maximum value set forth in Section 4 hereof, shall be paid to the
Participant in cash following the last day of the Performance Period but in no
event later than March 31, 2019.
(b)    If the Participant dies or his employment with the Company and all
Subsidiaries and Affiliates terminates prior to the end of the Performance
Period either as a result of Disability or Retirement, by the Company or a
Subsidiary or Affiliate, as applicable, for any reason other than Cause, or,
following a Change in Control, by the Participant for Good Reason, the Company
shall pay to the Participant the cash value of the Performance Units measured as
of the end of the fiscal year immediately prior to the fiscal year in which such
death or termination of employment occurred. Payment of such amount upon such
death or termination of the Participant’s employment shall extinguish the
Company’s obligation hereunder, and the Participant shall not be entitled to any
further payment or appreciation in the value of the Performance Units. In the
event such payment is made due to the Participant’s death, such payment shall be
made to the Participant’s beneficiary (or the Participant’s estate if no
beneficiary has been chosen or if such beneficiary has predeceased the
Participant). Any payment upon death or any such termination of employment shall
be made within ninety (90) calendar days following such death or termination of
employment; provided, however, that if such ninety (90) day period spans two
separate taxable years, such payment shall be made in the later taxable year;
provided further, however, that any payment hereunder (calculated as of the end
of the fiscal year immediately prior to the fiscal year in which such
termination of employment occurred) upon a termination of employment shall be
delayed until the earlier of (x) March 31, 2019 and (y) such time as the
Participant has also undergone a “separation from service” as defined in Treas.
Reg. 1.409A-1(h), at which time such payment shall be made to the Participant
according to the schedule set forth in this Section 6(b) as if the Participant
had undergone such termination of employment (under the same circumstances) on
the date of such “separation from service.” Notwithstanding anything herein to
the contrary, to the extent the Participant is a “specified employee” as defined
in Treas. Reg. 1.409A-1(i), any payment to be made upon the Participant’s
“separation from service” shall be delayed until and made upon the earlier of
(i) the six (6) month

2    

--------------------------------------------------------------------------------




anniversary of the Participant’s “separation from service” and (ii) the
Participant’s death. Termination of the Participant’s employment with the
Company and all Subsidiaries and Affiliates prior to the earlier of the end of
the Performance Period and the Participant’s death for any reason other than
Disability or Retirement, by the Company or a Subsidiary or Affiliate, as
applicable, without Cause or, following a Change in Control, by the Participant
for Good Reason, shall require forfeiture of this entire Award, with no payment
to the Participant.
(c)    This Award shall expire and the Company shall have no further obligation
to make any payment hereunder once a payment is made pursuant to Section 6(a) or
(b) above or Section 9 below.
(d)    If on or prior to the Settlement Date, the Participant engages in a
Competitive Action or enters into, or has entered into, an agreement (written,
oral or otherwise) to engage in Competitive Action or has engaged in Misconduct,
all of the Performance Units shall be immediately forfeited, and the Participant
shall have no further rights with respect to such Performance Units. In the
event that the Participant engages in any Competitive Action or enters into, or
has entered into, an agreement (written, oral or otherwise) to engage in
Competitive Action or engages in Misconduct after the Settlement Date but on or
prior to the second anniversary of the Settlement Date, the Participant shall
pay to the Company, upon demand by the Company, an amount equal to the amount
paid to the Participant in respect of the Performance Units on the Settlement
Date. The determination as to whether the Participant has engaged in any
Competitive Action or Misconduct shall be made by the Committee in its sole and
absolute discretion. The Committee’s exercise or nonexercise of such discretion
with respect to any particular event or occurrence by or with respect to the
Participant or any other recipient of performance units under the Plan shall not
in any way reduce or eliminate the authority of the Committee to (i) determine
that any event or occurrence by or with respect to the Participant constitutes
engaging in Competitive Action or Misconduct, or (ii) determine the related
Competitive Action or Misconduct date. The Participant acknowledges that the
restriction with respect to engaging in a Competitive Action, in view of the
nature of the business in which the Company is engaged, is reasonable in scope
(as to both the temporal and geographical limits) and necessary in order to
protect the legitimate business interests of the Company. The Participant
acknowledges further that engaging in a Competitive Action or Misconduct would
result in irreparable injuries to the Company and would cause loss in an amount
that cannot be readily quantified. The Participant acknowledges further the
amounts required to be paid to the Company pursuant to this provision are
reasonable and are not liquidated damages nor shall they be characterized as
such.
7.    Nontransferability. Performance Units may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated, other than by will or
by the laws of descent and distribution.
8.    Administration. This Agreement and the rights of Participant hereunder are
subject to all the terms and conditions of the Plan, as the same may be amended
from time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to the administration of the Plan and this Agreement,
all of which shall be final and binding upon the Participant, including without
limitation any determination concerning a Competitive Action. Any inconsistency
between the Agreement and the Plan shall be resolved in favor of the Plan.

3    

--------------------------------------------------------------------------------




9.    Change in Control. In the event of a Change in Control, unless otherwise
specifically prohibited under applicable laws or by the rules and regulations of
any governing governmental agencies or national securities exchanges:
(a)    With respect to each outstanding Performance Unit that is assumed or
substituted in connection with a Change in Control, in the event that the
Participant’s employment with the Company is terminated (i) by the Company or a
Subsidiary or Affiliate, as applicable, without Cause or (ii) by the Participant
for Good Reason, in each case during the eighteen (18) month period following
such Change in Control, the value of all Performance Units shall be determined
and fixed as of the end of the fiscal year immediately preceding the year in
which such termination occurs, and such value shall be paid to the Participant
in accordance with, and subject to, the provisions of Sections 5 and 6 hereof.
Performance Units shall not accrue any additional value for the fiscal year in
which such termination occurs or for any subsequent fiscal years.
(b)    With respect to each outstanding Performance Unit that is not assumed or
substituted in connection with a Change in Control, immediately upon the
occurrence of the Change in Control, which shall be the end of the Performance
Period, the value of all Performance Units shall be determined and fixed as of
the end of the fiscal year immediately preceding the year in which such Change
in Control occurs, and such value shall be paid to the Participant within ninety
(90) calendar days following the date of such Change in Control; provided,
however, that if such ninety (90) day period spans two separate taxable years,
such payment shall be made in the later taxable year. Performance Units shall
not accrue any additional value for the fiscal year in which a Change in Control
occurs or for any subsequent fiscal years.
(c)    For purposes of this Section 9, a Performance Unit shall be considered
assumed or substituted for if, following the Change in Control, the Performance
Unit is of comparable value and remains subject to the same terms and conditions
that were applicable to the Performance Units immediately prior to the Change in
Control.
(d)    For purposes of this Section 9, an event shall only constitute a Change
in Control if the event constituting a Change in Control also constitutes “a
change in the ownership or effective control of the Company, or in the ownership
of a substantial portion of the assets of the Company” within the meaning of
Section 409A(a)(2)(A)(v) of the Code and the regulations promulgated thereunder.
10.    Effectiveness of Award. This Award of Performance Units is subject to
stockholder approval of the Plan at the Company’s 2014 Annual Meeting of
Stockholders or any adjournment or postponement thereof.
11.    Miscellaneous.
(a)    This Agreement shall not confer upon the Participant any right to
continuation of employment by the Company, nor shall this Agreement interfere in
any way with the Company’s right to terminate the Participant’s employment at
any time.

4    

--------------------------------------------------------------------------------




(b)    The Committee may terminate, amend, or modify the Plan; provided,
however, that no such termination, amendment, or modification of the Plan may in
any material way adversely affect the Participant’s rights under this Agreement.
(c)    The Company or a Subsidiary or Affiliate, as applicable, shall have the
authority to deduct or withhold from any payment hereunder or from any other
source of the Participant’s compensation from the Company or a Subsidiary or
Affiliate, as applicable, or may require the Participant to remit to the Company
or a Subsidiary or Affiliate, as applicable, before payment hereunder, an amount
sufficient to satisfy federal, state, and local taxes (including Participant’s
FICA obligation) required by law to be withheld with respect to any taxable
event arising out of this Agreement.
(d)    This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
(e)    To the extent not preempted by federal law, this Agreement shall be
governed by, and construed in accordance with, the laws of the State of
Delaware.
(f)    All obligations of the Company under the Plan and this Agreement with
respect to the Performance Units shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or otherwise, of all or substantially
all of the business and/or assets of the Company.
(g)    The provisions of this Agreement are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.
(h)    By accepting this Award or other benefit under the Plan, the Participant
and each person claiming under or through the Participant shall be conclusively
deemed to have indicated their acceptance and ratification of, and consent to,
any action taken under the Plan by the Company, the Board or the Committee.
(i)    The Participant, every person claiming under or through the Participant,
and the Company hereby waive to the fullest extent permitted by applicable law
any right to a trial by jury with respect to any litigation directly or
indirectly arising out of, under, or in connection with the Plan or this Award
Agreement issued pursuant to the Plan.
(j)    Definitions. The following terms shall have the meanings ascribed to them
when used in this Agreement:
(i)    “Beginning Book Value Per Share” means $31.36 for the first fiscal year
of the Performance Period, and for each subsequent fiscal year shall mean the
Book Value Per Share determined as of the end of the prior fiscal year.
(ii)    “Book Value Per Share” as of the end of any fiscal year shall be equal
to the quotient of X divided by Z, where X is equal to the sum of A, B, C, D, E
and F minus G, and Z is equal to the sum of W plus Y: [(A+B+C+D+E+F-G) ÷(W+Y)].
For purposes of this calculation, (A)

5    

--------------------------------------------------------------------------------




shall be equal to the Company’s total common stockholders’ equity as of the end
of such fiscal year, as determined in accordance with generally accepted
accounting principles and reported in the Company’s audited financial
statements, (B) shall be equal to the cumulative after-tax expense of the
Company from January 1, 2014 through the end of such fiscal year arising from
all the Awards made under the Plan, (C) shall be equal to the cumulative cash
dividends on the Company’s common stock declared from January 1, 2014 through
the end of such fiscal year, (D) shall be equal to the cumulative cost of the
Company’s common stock repurchased by the Company from January 1, 2014 through
the end of such fiscal year, (E) shall be equal to the cumulative number of
shares of the Company’s common stock repurchased by the Company from January 1,
2014 through the end of such fiscal year times the Beginning Book Value Per
Share times the average annual percent change in Book Value Per Share (as
defined in this subsection (ii)) from January 1, 2014 through the end of the
fiscal year before consideration of E and F (computed and compounded quarterly),
(F) shall be equal to cumulative special dividends (any dividend other than the
regular quarterly cash dividend) declared from January 1, 2014 through the end
of such fiscal year times the average annual percent change in Book Value Per
Share (as defined in this subsection (ii)) from January 1, 2014 through the end
of such fiscal year end before consideration of E and F, (G) shall be equal to
the Company’s accumulated other comprehensive income as of the end of such
fiscal year, (W) shall be equal to the number of shares of the Company’s common
stock issued and outstanding, net of treasury shares, as of the end of such
fiscal year, and (Y) shall be the cumulative number of shares of the Company’s
common stock repurchased by the Company from January 1, 2014 through the end of
such fiscal year. Book Value Per Share shall be calculated without taking into
account any forward or reverse split of the Company’s common stock or any stock
dividend declared on the Company’s common stock and there shall be no adjustment
to the number of Performance Units awarded hereunder in either event.
Notwithstanding anything herein to the contrary the formula to determine book
value per share may be further modified to take into account any factor set
forth in Section 7.2 of the Plan.
(iii)    “Cause” means Cause as defined in any active employment agreement
between the Participant and the Company or any Subsidiary or Affiliate, as
applicable, or, in the absence of any such definition, means the occurrence of
any one of the following events: (i) fraud, personal dishonesty, embezzlement or
acts of gross negligence or gross misconduct on the part of Participant in the
course of his or her employment or services, (ii) the Participant’s engagement
in conduct that is materially injurious to the Company, a Subsidiary or an
Affiliate, (iii) the Participant’s conviction by a court of competent
jurisdiction of, or pleading “guilty” or “no contest” to, (x) a felony or
(y) any other criminal charge (other than minor traffic violations) which could
reasonably be expected to have a material adverse impact on the Company’s or a
Subsidiary’s or an Affiliate’s reputation or business; (iv) public or consistent
drunkenness by the Participant or his or her illegal use of narcotics which is,
or could reasonably be expected to become, materially injurious to the
reputation or business of the Company, a Subsidiary or an Affiliate or which
impairs, or could reasonably be expected to impair, the performance of the
Participant’s duties to the Company, a Subsidiary or an Affiliate; (v) willful
failure by the Participant to follow the lawful directions of a superior
officer; or (vi) the Participant’s continued and material failure to fulfill his
or her employment obligations to the Company or any Subsidiary or Affiliate.
(iv)    “Competitive Action” means, either directly or indirectly, whether as an
employee, consultant, independent contractor, partner, joint venturer or
otherwise, (i) in any geographical area where the Company is engaged in
business, engaging in any business activities which are competitive with any
type or kind of business activities conducted by the Company in such

6    

--------------------------------------------------------------------------------




area, (ii) on behalf of any person or entity engaged in business activities
competitive with the business activities of the Company, soliciting or inducing,
or in any manner attempting to solicit or induce, any person employed by, or as
an agent of, the Company to terminate such person's employment or agency
relationship, as the case may be, with the Company, (iii) diverting, or
attempting to divert, any person, concern or entity from doing business with the
Company or attempts to induce any such person, concern or entity to cease being
a customer of the Company or (iv) making use of, or attempting to make use of,
the Company's property or proprietary information, other than in the course of
the performance of services to the Company or at the direction of the Company.
References to the Company in this definition shall include the Company and all
Subsidiaries and Affiliates.
(v)    “Disability” means the inability of the Participant to continue to
perform services for the Company or any Subsidiary or Affiliate, as applicable,
on account of his or her total and permanent disability as determined by the
Committee.
(vi)    “Ending Book Value Per Share” means for the applicable fiscal year, the
Book Value Per Share determined as of the end of such fiscal year.
(vii)    “Good Reason” means “Good Reason” as defined in any active employment
agreement between the Participant and the Company or any Subsidiary or
Affiliate, as applicable, or, in the absence of any such definition, means the
occurrence of any one of the following events, unless the Participant agrees in
writing that such event shall not constitute Good Reason: (i) a material
reduction in the Participant’s duties or responsibilities from those in effect
immediately prior to a Change in Control; (ii) a material reduction in the
Participant’s base salary below the levels in effect immediately prior to a
Change in Control; or (iii) relocation of the Participant’s primary place of
employment to a location more than fifty (50) miles from its location, and
further from the Participant’s primary residence, immediately prior to a Change
in Control; provided, however, that with respect to any Good Reason termination,
the Company will be given not less than thirty (30) days’ written notice by the
Participant (within sixty (60) days of the occurrence of the event constituting
Good Reason) of the Participant’s intention to terminate the Participant’s
employment for Good Reason, such notice to state in detail the particular act or
acts or failure or failures to act that constitute the grounds on which the
proposed termination for Good Reason is based, and such termination shall be
effective at the expiration of such thirty (30) day notice period only if the
Company has not fully cured such act or acts or failure or failures to act that
give rise to Good Reason during such period. Further notwithstanding any
provision in this definition to the contrary, in order to constitute a
termination for Good Reason, such termination must occur within six (6) months
of the initial existence of the applicable condition.
(viii)     “Increase in Book Value Per Share” means the amount, if any, by which
the Ending Book Value Per Share exceeds Beginning Book Value Per Share for the
applicable fiscal year.
(ix)    “Misconduct” means that the Participant has during the Participant’s
employment with the Company or any Subsidiary or any Affiliate engaged in an act
which would, in the judgment of the Committee, constitute fraud, that could be
punishable as a crime, or embezzlement against either the Company, or one of its
Subsidiaries, or one of its Affiliates.

7    

--------------------------------------------------------------------------------




(x)    “Retirement” means the Participant’s retirement from service with the
Company and all Subsidiaries and Affiliates with the written consent of the
Chairman of the Board of the Company or the Committee.
(xi)    “Settlement Date” means the date that the value of the Performance Units
is actually paid to the Participant.
[Signatures to appear on following page]



8    

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of January 1, 2014.
W. R. Berkley Corporation
 
 
 
 
 
 
By:
 
 
Name:
William R. Berkley
 
Title:
Chairman and CEO
 
 
 
 
 
 
 
Participant





Please indicate the name of the Participant’s beneficiary:




 
Name



The Participant may change his or her beneficiary hereunder only by written
notice to the Company, which change will become effective only upon receipt by
the Company during the Participant’s lifetime.

1    